UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6100



In Re: DONALD WILLIAM ARTHUR,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                       (CR-99-62, CA-01-16-3)


Submitted:   March 7, 2003                  Decided:   March 31, 2003


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald William Arthur, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald William Arthur petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act. Our review of the docket sheet

reveals that the district court denied Arthur’s motion on February

6, 2003.   Accordingly, because the district court has recently

decided Arthur’s case, we deny the mandamus petition as moot.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2